DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
2.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0126809 (hereinafter, Chen), in view of Chattopadhyay et al. “Device Microagent for IoT Home Gateway” March 2018 (hereinafter, Chattopadhyay).

6.  	Regarding claim 1, Chen discloses a non-transitory machine-readable medium claim having executable instructions to cause one or more processing units perform a method to send a command to a device [Fig. 1C], the method comprising:
 	 receiving an operation for a device, wherein the operation includes an operation request, operation command, and operation response ([0015], [0041], Fig. 1A, Fig. 4, step 410: receiving device information identifying an IoT device type and operation information identifying one or more operations that can be performed by IoT devices corresponding to the IoT device type…[and] the operation information may include information identifying command messages. For example, when an IoT device receives a particular command message, the IoT device may perform an operation. The operation information may identify the particular command message and the operation. The operation may associate the particular command message and/or the operation with an instruction. When a modem control device receives the instruction, the modem control device may cause the particular command message to be provided to an IoT device...Here, the freezer IoT device type is associated with commands of "defrost" and "specify temperature." When a freezer IoT device receives a command message associated with Command 1 (e.g., defrost), the freezer IoT device may perform a defrost operation (e.g., may cause a freezer to defrost)…the operation information may include information relating to processing IoT device data. For example, information obtained by a sensor associated with IoT device 240 (e.g., temperature information, location information, an ambient light level, a water pressure, an operational status, etc.), information indicating whether IoT device 240 is operational, information identifying whether IoT device 240 is functioning properly, or the like), where “specify temperature” is interpreted as equivalent to operation request, command 1: “defrost” is equivalent to operation command, and information obtained by a sensor associated with IoT device 240 is equivalent to operation response. 
 	determining the device type and protocol; identify an operation request for the protocol, the operation request including the operation [information] ([0014], Fig. 1A: As shown by reference number 120, the service provider may provide operation information for each IoT device type. As shown, in some cases, the operation information may identify sensor data associated with an IoT device type. For example, IoT devices corresponding to a particular IoT device type may collect sensor data. The operation information may include information indicating a format for the sensor data, data included in the sensor data, a device to which to provide the sensor data, or the like. Here, the sensor data for the freezer IoT device type includes temperature data, the sensor data for the lightbulb IoT device type includes a power status (e.g., on/off), the sensor data for the lock IoT device type includes a lock status (e.g., locked/unlocked), and the sensor data for the thermostat IoT device type includes temperature data (see also [0009]), wherein reference number 120 (Fig. 1A) for each device type is interpreted as equivalent to device protocol,  
 	populating a device command for the device from at least one of the operation command and operation request ([0044]-[0045], Fig. 1A: generating an application programming interface that associates the one or more operations with one or more instructions…Modem control device 220 may associate one or more operations that IoT device 240 is capable of performing, with one or more command messages that, when received by IoT device 240, cause IoT device 240 to perform a respective operation of the one or more operations…Modem control device 220 may generate an API that associates operations and/or command messages for a particular IoT device type), where associate one or more operations that IoT device 240 is capable of performing one or more command messages is interpreted as equivalent to populating a device command for the device; 
 	sending the device command to the device ([0045]: when modem control device 220 receives an instruction that is associated with a particular operation, modem control device 220 may cause IoT modem 230 to transmit a corresponding command string to IoT device 240 to cause IoT device 240 to perform the particular operation); 
 	receiving a device response from the device, populating an operation response from the device response ([0060]-[0066]: Modem control device 220 may receive the IoT device data from IoT device 240. For example, one or more IoT devices 240 may provide IoT device data to IoT modem (e.g., continuously, based on receiving a request for IoT device data)…In some implementations, modem control device 220 may store operation information that is associated with the IoT device type. The operation information may include instructions for processing the IoT device data… For example, the operation information may specify that a particular string in the unstructured stream of bits identifies a temperature measured by IoT device 240, an operational status of IoT device 240, or the like…[and] the modem control device 220 may provide processed data that is generated based on processing the IoT device data. In some implementations, modem control device 220 may store the processed data locally); and 
 	sending the operation response to a software system that stores the operation response ([0066]: modem control device 220 may store the processed data locally).
	Chen does not disclose:
 	the operation is defined in a declaratory language, and an operation name defined in the declaratory language is mapped to the operation command defined in the declaratory language in the operation, the operation request including the operation name; and populating a device command using the mapping between the operation name defined in the declaratory language and the operation command defined in the declaratory language.  
 	However, Chattopadhyay discloses:
 (Abstract, page 16, (section 1. Introduction): present a lightweight, loosly coupled architecture for IoT smart home gateway whereby end-devices can be added dynamically on the gateway without disrupting long haul communication between IoT cloud service and gateway. The gateway agent exchanges data through sensor-block or actuator-block with end-devices via device microagents and the protocol specific read-write task is offloaded to individual device microagent…Smart home is an 
use case in IoT where home devices are connected to the internet and remote users can get device status and send command to devices. Inside a smart home various end-devices like temperature controller, energy meter, smart bulbs are connected to a home gateway which in turn communicates with the backend IoT service hosted in cloud…[Further] Pages 20-21 (section 3. Proposed Architecture-Device Microagent): the gateway LWM2M agent hosts CoAP resource for respective sensor-block or actuator-block that will communicate only through an uniform payload structure using a data serialization format like XML, JSON, EXI, CBOR, BSON etc….Figure 7 shows high level architecture of proposed gateway agent with microagents. Microagents read the individual sensor data and publish on defined topics which are subscribed by sensor-block resource and vice versa…Every query or update call on sensor-block or actuator-block resources reaches GET/PUT handler of respective resource. For reading sensor value the sensor-block resource GET handler subscribes to topic reading/sensor/# on the MQTT broker, where sensor data is published on topic reading/sensor/id by different microagents actually reading the sensor values. For sending command to device the actuator-block resource PUT handler publishes command payload on topic control/type/id to MQTT broker. Corresponding actuator microagent subscribes to topic control/+/id to get the command and execute. Sensor-block or actuator-block resource may serve multiple microagents by treating set of sensors as one composite resource; communication with each sensor is achieved by parsing and iterating through the composite payload schema of sensor-block. 
 	A sample sensor-block json payload is listed below :
{
"sensor-block": [{
"topic": "reading/temperature/tem101",
"protocol": "zigbee",
"unit": "cel",
"ts": 1491462377641,
"value": 24.3,
"datatype": "float"
A sample actuator-block schema is shown below :
{ "actuator-block": [{
"topic": "control/light/lt103",
"protocol": "zigbee",
"ts": 1491462378627,
"command": {
"instruction": "off",
"param" : "nil" }. See also Pages 17-19, Figures 4 and 5), where XML or JSON is interpreted as a declaratory language, and "topic": "reading/temperature/tem101", and/or "topic": "control/light/lt103", is/are interpreted as equivalent to an operation name defined in the declaratory language.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to use the operation is defined in a declaratory language, and an operation name defined in the declaratory language is mapped to the operation command defined in the declaratory language in the operation, the operation request including the operation name; and populating a device command using the mapping between the operation name defined in the declaratory language and the operation command defined in the declaratory language as taught by Chattopadhyay. The motivation for doing so would have been in order to define operation of devices using human-readable and machine-interpretable text such as JSON, XML, and managing devices dynamically  (Chattopadhyay, Abstract and Page 20).
 	
7.	Regarding claim 2, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 1 as disclosed above. 
 	Chen further discloses wherein the device type is a definition of a group of device with a common set of characteristics ([0014], Fig. A1: the sensor data for the freezer IoT device type includes temperature data,…and the sensor data for the thermostat IoT device type includes temperature data). 

8.	Regarding claim 3, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 1 as disclosed above. 
 	Chen further discloses wherein the protocol for the device includes at least one of a command and a macro ([0014], Fig. 1A, item 120: As shown by reference number 120 (i.e., list of commands), the service provider may provide operation information for each IoT device type. (see also [0045])).

9.	Regarding claim 4, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 3 as disclosed above. 
 	Chen further discloses wherein the device command is an instruction for the device to perform an instruction ([0015], Fig. 1A: the freezer IoT device type is associated with commands of "defrost" and "specify temperature." When a freezer IoT device receives a command message associated with Command 1 (e.g., defrost), the freezer IoT device may perform a defrost operation (e.g., may cause a freezer to defrost)). 

10.	Regarding claim 5, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 3 as disclosed above. 
 	Chen further discloses wherein the device command is a proprietary string that is specific to the device ([0045], Fig. 1A, item 120: modem control device 220 may cause IoT modem 230 to transmit a corresponding command string to IoT device 240 to cause IoT device 240 to perform the particular operation). 

11.	Regarding claim 7, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 1 as disclosed above. 
 	Chen further discloses wherein the device response is the output of device in response to the device command ([0060]-[0061]: IoT modem 230 may provide the IoT device data based on receiving a request for IoT device data from modem control device 220).

12.	Regarding claim 8, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 1 as disclosed above. 
 	Chen further discloses wherein the device has at least one input and one output ([0060]: one or more IoT devices 240 may provide IoT device data to IoT modem 230 (e.g., continuously, based on receiving a request for IoT device data from IoT modem 230. (see also [0009])).

13.	Regarding claim 9, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 1 as disclosed above. 
 	Chen further discloses wherein the device is one of a water pump, power generator, air conditioner, and power supply ([0012], [0027]: IoT device 240 may include a machine-to-machine communication device, such as an appliance (e.g., a refrigerator, a microwave, a stove, etc.)...[and] IoT device types also include thermostat), where an appliance may include air conditioner. See also Chattopadhyay discloses IoT smart home (Abstract).  	


14.  	Regarding claim 10, Chen discloses a method to send a command to a device [Fig. 1C], the method comprising:
 	 receiving an operation for a device, wherein the operation includes an operation request, operation command, and operation response ([0015], [0041], Fig. 1A, Fig. 4, step 410: receiving device information identifying an IoT device type and operation information identifying one or more operations that can be performed by IoT devices corresponding to the IoT device type…[and] the operation information may include information identifying command messages. For example, when an IoT device receives a particular command message, the IoT device may perform an operation. The operation information may identify the particular command message and the operation. The operation may associate the particular command message and/or the operation with an instruction. When a modem control device receives the instruction, the modem control device may cause the particular command message to be provided to an IoT device...Here, the freezer IoT device type is associated with commands of "defrost" and "specify temperature." When a freezer IoT device receives a command message associated with Command 1 (e.g., defrost), the freezer IoT device may perform a defrost operation (e.g., may cause a freezer to defrost)…the operation information may include information relating to processing IoT device data. For example, information obtained by a sensor associated with IoT device 240 (e.g., temperature information, location information, an ambient light level, a water pressure, an operational status, etc.), information indicating whether IoT device 240 is operational, information identifying whether IoT device 240 is functioning properly, or the like), where “specify temperature” is interpreted as equivalent to operation request, command 1: “defrost” is equivalent to operation command, and information obtained by a sensor associated with IoT device 240 is equivalent to operation response. 
 	determining the device type and protocol; identify an operation request for the protocol ([0014], Fig. 1A: As shown by reference number 120, the service provider may provide operation information for each IoT device type. As shown, in some cases, the operation information may identify sensor data associated with an IoT device type. For example, IoT devices corresponding to a particular IoT device type may collect sensor data. The operation information may include information indicating a format for the sensor data, data included in the sensor data, a device to which to provide the sensor data, or the like. Here, the sensor data for the freezer IoT device type includes temperature data, the sensor data for the lightbulb IoT device type includes a power status (e.g., on/off), the sensor data for the lock IoT device type includes a lock status (e.g., locked/unlocked), and the sensor data for the thermostat IoT device type includes temperature data (see also [0009]), wherein reference number 120 (Fig. 1A) for each device type is interpreted as equivalent to device protocol,  
([0044]-[0045], Fig. 1A: generating an application programming interface that associates the one or more operations with one or more instructions…Modem control device 220 may associate one or more operations that IoT device 240 is capable of performing, with one or more command messages that, when received by IoT device 240, cause IoT device 240 to perform a respective operation of the one or more operations…Modem control device 220 may generate an API that associates operations and/or command messages for a particular IoT device type), where associate one or more operations that IoT device 240 is capable of performing one or more command messages is interpreted as equivalent to populating a device command for the device; 
 	sending the device command to the device ([0045]: when modem control device 220 receives an instruction that is associated with a particular operation, modem control device 220 may cause IoT modem 230 to transmit a corresponding command string to IoT device 240 to cause IoT device 240 to perform the particular operation); 
 	receiving a device response from the device, populating an operation response from the device response ([0060]-[0066]: Modem control device 220 may receive the IoT device data from IoT device 240. For example, one or more IoT devices 240 may provide IoT device data to IoT modem (e.g., continuously, based on receiving a request for IoT device data)…In some implementations, modem control device 220 may store operation information that is associated with the IoT device type. The operation information may include instructions for processing the IoT device data… For example, the operation information may specify that a particular string in the unstructured stream of bits identifies a temperature measured by IoT device 240, an operational status of IoT device 240, or the like…[and] the modem control device 220 may provide processed data that is generated based on processing the IoT device data. In some implementations, modem control device 220 may store the processed data locally); and
 	sending the operation response to a software system that stores the operation response ([0066]: modem control device 220 may store the processed data locally).
	Chen does not disclose:
 	each of the plurality of operations is defined in a declaratory language, and an operation name defined in the declaratory language is mapped to the operation command defined in the declaratory language in the operation; and populating a device command using the mapping between the operation name defined in the declaratory language and the operation command defined in the declaratory language.  
 	However, Chattopadhyay discloses:
 	each of the plurality of operations is defined in a declaratory language, and an operation name defined in the declaratory language is mapped to the operation command defined in the declaratory language in the operation; and populating a device command using the mapping between the operation name defined in the declaratory language and the operation command defined in the declaratory language (Abstract, page 16, (section 1. Introduction): present a lightweight, loosly coupled architecture for IoT smart home gateway whereby end-devices can be added dynamically on the gateway without disrupting long haul communication between IoT cloud service and gateway. The gateway agent exchanges data through sensor-block or actuator-block with end-devices via device microagents and the protocol specific read-write task is offloaded to individual device microagent…Smart home is an 
use case in IoT where home devices are connected to the internet and remote users can get device status and send command to devices. Inside a smart home various end-devices like temperature controller, energy meter, smart bulbs are connected to a home gateway which in turn communicates with the backend IoT service hosted in cloud…[Further] Pages 20-21 (section 3. Proposed Architecture-Device Microagent): the gateway LWM2M agent hosts CoAP resource for respective sensor-block or actuator-block that will communicate only through an uniform payload structure using a data serialization format like XML, JSON, EXI, CBOR, BSON etc….Figure 7 shows high level architecture of proposed gateway agent with microagents. Microagents read the individual sensor data and publish on defined topics which are subscribed by sensor-block resource and vice versa…Every query or update call on sensor-block or actuator-block resources reaches GET/PUT handler of respective resource. For reading sensor value the sensor-block resource GET handler subscribes to topic reading/sensor/# on the MQTT broker, where sensor data is published on topic reading/sensor/id by different microagents actually reading the sensor values. For sending command to device the actuator-block resource PUT handler publishes command payload on topic control/type/id to MQTT broker. Corresponding actuator microagent subscribes to topic control/+/id to get the command and execute. Sensor-block or actuator-block resource may serve multiple microagents by treating set of sensors as one composite resource; communication with each sensor is achieved by parsing and iterating through the composite payload schema of sensor-block. 
 	A sample sensor-block json payload is listed below :
{
"sensor-block": [{
"topic": "reading/temperature/tem101",
"protocol": "zigbee",
"unit": "cel",
"ts": 1491462377641,
"value": 24.3,
"datatype": "float"
A sample actuator-block schema is shown below :
{ "actuator-block": [{
"topic": "control/light/lt103",
"protocol": "zigbee",
"ts": 1491462378627,
"command": {
"instruction": "off",
"param" : "nil" }. See also Pages 17-19, Figures 4 and 5), where XML or JSON is interpreted as a declaratory language, and "topic": "reading/temperature/tem101", and/or "topic": "control/light/lt103", is/are interpreted as equivalent to an operation name defined in the declaratory language.


15.	Regarding claim 11, Chen in view of Chattopadhyay disclose the method of claim 10 as disclosed above. 
 	Chen further discloses wherein the device type is a definition of a group of devices with a common set of characteristics ([0014], Fig. A1: the sensor data for the freezer IoT device type includes temperature data,…and the sensor data for the thermostat IoT device type includes temperature data). 

16.	Regarding claim 12, Chen in view of Chattopadhyay disclose the method of claim 10 as disclosed above. 
 	Chen further discloses wherein the protocol for the device includes at least one of a command and a macro ([0014], Fig. 1A, item 120: As shown by reference number 120 (i.e., list of commands), the service provider may provide operation information for each IoT device type. (see also [0045])).

17.	Regarding claim 13, Chen in view of Chattopadhyay disclose the method of claim 12 as disclosed above. 
 	Chen further discloses wherein the device command is an instruction for the device to perform an instruction ([0015], Fig. 1A: the freezer IoT device type is associated with commands of "defrost" and "specify temperature." When a freezer IoT device receives a command message associated with Command 1 (e.g., defrost), the freezer IoT device may perform a defrost operation (e.g., may cause a freezer to defrost)). 

18.	Regarding claim 14, Chen in view of Chattopadhyay disclose the method of claim 12 as disclosed above. 
 	Chen further discloses wherein the device command is a proprietary string that is specific to the device ([0045], Fig. 1A, item 120: modem control device 220 may cause IoT modem 230 to transmit a corresponding command string to IoT device 240 to cause IoT device 240 to perform the particular operation). 

19.	Regarding claim 16, Chen in view of Chattopadhyay disclose the method of claim 10 as disclosed above. 
 	Chen further discloses wherein the device response is the output of device in response to the device command ([0060]-[0061]: IoT modem 230 may provide the IoT device data based on receiving a request for IoT device data from modem control device 220).

20.	Regarding claim 17, Chen in view of Chattopadhyay disclose the method of claim 10 as disclosed above. 
 	Chen further discloses wherein the device has at least one input and one output ([0060]: one or more IoT devices 240 may provide IoT device data to IoT modem 230 (e.g., continuously, based on receiving a request for IoT device data from IoT modem 230. (see also [0009])).

21.	Regarding claim 18, Chen in view of Chattopadhyay disclose the method of claim 10 as disclosed above. 
 	Chen further discloses wherein the device is one of a water pump, power generator, air conditioner, and power supply ([0012], [0027]: IoT device 240 may include a machine-to-machine communication device, such as an appliance (e.g., a refrigerator, a microwave, a stove, etc.)...[and] IoT device types also include thermostat), where an appliance may include air conditioner. See also Chattopadhyay discloses IoT smart home (Abstract).  	

22.	Regarding claim 19, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 1 as disclosed above. 
 	Chen does not disclose:

 	However, Chattopadhyay discloses:
 	 wherein the declaratory language is one of Extended Markup Language (XML), Yet Another Markup Language (YAML), or JavaScript Object Notation (JSON) (Pages 20-21 (section 3. Proposed Architecture-Device Microagent): respective sensor-block or actuator-block that will communicate only through an uniform payload structure using a data serialization format like XML, JSON, etc.) 	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to use wherein the declaratory language is one of Extended Markup Language (XML), Yet Another Markup Language (YAML), or JavaScript Object Notation (JSON) as taught by Chattopadhyay. The motivation for doing so would have been in order to define operation of devices using human-readable and machine-interpretable text such as JSON, XML, and managing devices dynamically  (Chattopadhyay, Abstract and Page 20).

23.	Regarding claim 20, Chen in view of Chattopadhyay disclose the method of claim 10 as disclosed above. 
 	Chen does not disclose:
  	wherein the declaratory language is one of Extended Markup Language (XML), Yet Another Markup Language (YAML), or JavaScript Object Notation (JSON).
 	However, Chattopadhyay discloses:
(Pages 20-21 (section 3. Proposed Architecture-Device Microagent): respective sensor-block or actuator-block that will communicate only through an uniform payload structure using a data serialization format like XML, JSON, etc.) 	
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to use wherein the declaratory language is one of Extended Markup Language (XML), Yet Another Markup Language (YAML), or JavaScript Object Notation (JSON) as taught by Chattopadhyay. The motivation for doing so would have been in order to define operation of devices using human-readable and machine-interpretable text such as JSON, XML, and managing devices dynamically  (Chattopadhyay, Abstract and Page 20).


24.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chattopadhyay, in further view of Lazarro et al. US 2014/0091912 (hereinafter, Lazarro).

25.	Regarding claim 6, Chen in view of Chattopadhyay disclose the machine-readable medium of claim 3 as disclosed above. 
 	Chen in view of Chattopadhyay does not disclose:
 	wherein the macro is a sequence of multiple instructions.  
 	However, Lazarro discloses:
 	 wherein the macro is a sequence of multiple instructions ([0010]: macro including instructions for a plurality of appliances).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Chattopadhyay to use wherein the macro is a sequence of multiple instructions as taught by Lazarro. The motivation for doing so would have been in order to effectively generate macros and control one or more devices (Lazarro, [0082]).

26.	Regarding claim 15, Chen in view of Chattopadhyay disclose the method of claim 12 as disclosed above. 
 	Chen in view of Chattopadhyay does not disclose:
 	wherein the macro is a sequence of multiple instructions.  
 	However, Lazarro discloses:
 	 wherein the macro is a sequence of multiple instructions ([0010]: macro including instructions for a plurality of appliances).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Chattopadhyay to use wherein the macro is a sequence of multiple instructions as taught by Lazarro. The motivation for doing so would have been in order to effectively generate macros and control one or more devices (Lazarro, [0082]).

Conclusion

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864